— In an action, inter alia, for an injunction prohibiting the defendant landlord from terminating the plaintiff tenant’s lease of a demised premises, the defendant appeals from a judgment of the Supreme Court, Kings County (Pino, J.), dated July 17, 1985, which, after a nonjury trial, granted the relief requested.
Judgment affirmed, with costs.
It appears that the use to which the plaintiff is putting the demised premises comports with the uses permitted under the terms of the lease. The trial court was thus correct in enjoining the landlord from interfering with that use. This is particularly so in view of the fact that the tenant’s business was maintained on the premises for several years without objection by the landlord, which objection could well have been asserted at the time that the tenant, at its own expense, completely renovated the premises for its present use. Thompson, J. P., Rubin, Eiber and Spatt, JJ., concur.